Citation Nr: 9932417	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-
connected disability pension benefits.  


ATTORNEY FOR THE BOARD

Melanie Taylor, Associate Counsel


INTRODUCTION

The appellant had active service from November 1976 to 
January 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 determination by the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The appellant did not serve on active duty during a period of 
war.  


CONCLUSION OF LAW

The appellant does not have active wartime military service 
for purposes of VA disability pension benefits.  38 U.S.C.A. 
§§ 101, 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.2, 3.3 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C. §§ 101(15), 1521 (West 1991).  

The provisions of 38 U.S.C.A. § 1521 set forth as 
requirements for nonservice-connected disability pension that 
the person who served during military service be a "veteran" 
of a period of war.  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. § 3.1(d) (1999).  A "veteran of any war" means 
any veteran who served in the active military, naval or air 
service during a period of war as set forth in 38 U.S.C.A. § 
101(12) (West 1991); 38 C.F.R. §§ 3.2, 3.3 (1999).  

The evidence in this case shows that the appellant did not 
serve during a period of war.  In fact, he does not allege 
that he served during a period of war.  He contends that he 
was released from active service on hardship grounds 
following the death of his father.  It appears that the 
appellant received an other than honorable discharge but the 
character of his discharge from service does not affect the 
question of whether he served during a period of war.  He 
also contends that his discharge should be upgraded to 
honorable or general.  This is a matter for which he should 
seek assistance from the Board for Correction of Naval 
Records.  

The Board concludes that the appellant does not have active 
wartime military service for purposes of VA disability 
pension benefits.  38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 
3.1, 3.2, 3.3.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 429 (1994). Accordingly, 
the appeal is denied.


ORDER

Entitlement to VA nonservice-connected disability pension 
benefits is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

